Citation Nr: 0022496	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date for a 100 percent rating for 
a service-connected psychiatric disorder, prior to May 15, 
1987.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which denied the benefit sought on appeal.


REMAND

Service connection for the veteran's mental disorder was 
established by rating decision dated June 1977.  An 
evaluation of 100 percent was assigned for temporary 
hospitalization, but 30 percent was assigned after she was 
discharged.  The 30 percent evaluation was continued, except 
for periods of hospitalization, until February 1981 when a 50 
percent evaluation was assigned.  A Board decision in March 
1986 denied a rating in excess of 50 percent for the 
veteran's psychiatric disorder.  A 100 percent evaluation was 
assigned, effective from May 15, 1987, by rating decision 
dated in January 1988.  The veteran filed a Notice of 
Disagreement to the effective date arguing that she should be 
entitled to a 100 percent rating since her discharge from 
service.

The veteran's claim of entitlement to an effective date for a 
100 percent rating for a service-connected psychiatric 
disorder, prior to May 15, 1987 was considered by the RO in 
February 1989.  At that time, the RO indicated that the 
evidence of record prior to the veteran's hospitalization in 
May 15, 1987, did not substantiate a finding that the 
veteran's nervous condition increased in severity or that 
employment or vocational rehabilitation was not a reasonable 
consideration prior to that date.

After the statement of the case was sent to the veteran in 
February 1989, she did not file a timely substantive appeal 
to this issue at that time.  The veteran filed her next claim 
for earlier effective date in October 1995.  The law provides 
that if an appeal of an RO denial is not perfected, as in 
this case, the denial is final and is not subject to revision 
upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.

It is argued on behalf of the appellant that her psychiatric 
disability prevented her from fully comprehending and 
complying with the need to perfect her appeal in 1989.  
However, the Board finds that such an assertion is belied by 
her statements submitted before and since that time which 
satisfied procedural requirements with other claims. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a), (i); 38 C.F.R. § 3.400, 
(h)(2), (q), (r); see Link v. West, 12 Vet. App. 39 (1998) 
(effective date of a reopened claim is fixed in accordance 
with the facts but is not earlier than the date of receipt of 
the claim).  "Date of receipt" means "the date on which a 
claim, information or evidence was received in [VA]".  38 
C.F.R. § 3.1(r); see 38 C.F.R. § 3.108, 3.153, 3.201; Wells 
v. Derwinski, 3 Vet. App. 307 (1992).

An earlier effective date might be available if clear and 
unmistakable error is determined under the provisions of 38 
C.F.R. § 3.105.  Link v. West, 12 Vet. App. 39 (1998).  In 
that case, the effective date is the date from which benefits 
would have been payable if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.400(k).

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  Error in the prior 
adjudication of a claim exists when, for example, the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  Clear and unmistakable error is 
the type of error which, had it not been made, would have 
manifestly changed the outcome at the time it was made; it is 
an error which is undebateable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-314.

The Court noted in Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) that there is "a presumption of validity to otherwise 
final decisions, and where such decisions are collaterally 
attacked, and a claim is undoubtedly a collateral attack, the 
presumption is even stronger."  Id. at 44.  When a claim of 
clear and unmistakable error is stated, "[i]t must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. 
App. at 43-44 (emphasis in original) (citations omitted).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991) ("Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts."); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991) 
("Clear and unmistakable error requires that error, otherwise 
prejudicial, . . . must appear undebatably.").

In order for a claim of clear and unmistakable error to be 
reasonably raised, "the claimant must provide some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be [clear and 
unmistakable error] on its face, 'persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.'"  Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996); (quoting Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).

The evidence on file at the time of the February 1989 RO 
decision consisted of various pieces of medical evidence 
including the veteran's service medical records (including 
records from a hospitalization at Muhlenberg Hospital in 
1976), Easton hospital records dated August 1978, VA 
examinations in May 1980 and August 1981, a VA 
hospitalization report from February to March 1982, records 
from Easton Hospital dated June and July 1982, VA outpatient 
treatment records dated August 1981 to November 1985, reports 
from Step by Step in 1982, a private psychiatric evaluation 
dated April 1983, reports from Muhlenberg Hospital dated June 
1983, October 1984, June 1986 and May 1987, a report from a 
VA hospitalization in June to August 1983, a private 
evaluation in February 1984, a VA examination report in May 
1984, a VA hospitalization in July 1985, a VA examination 
report from June 1986, a Board of psychiatrists opinion of 
February 1987, a VA examination report from July 1987, a 
vocational evaluation from July 1987, and a VA 
hospitalization report from July to September 1987.  These 
records describe the veteran's first problems with depression 
in service and chronicle her ongoing outpatient and inpatient 
treatment of her anxiety neurosis and manic depression.  The 
Board notes that the basis of the RO's assigning an effective 
date of May 15, 1987, for the 100 percent schedular rating 
was clinical records dated at that time from Muhlenberg 
Hospital.  

Evidence submitted since the February 1989 affirmation of the 
effective date in this case includes evidence from the 
Muhlenberg Medical Center dated October 1976 (while the 
veteran was still in the service), treatment records from 
Easton Hospital dated August 1978, treatment records from the 
Palmerton Hospital dated March 1978 to July 1988, records 
from Muhlenberg Hospital dated June 1983, June 1986 and May 
1987, a VA hospital summary dated September 1988, a VA 
examination report dated September 1989, a VA hospitalization 
report dated December 1989 to February 1990, a VA examination 
report dated January 1995, a VA hospitalization report from 
October and November 1995, VA outpatient treatment records 
dated October and November 1995, a report from the Cancer 
Care Institute report dated November 1995, a VA 
hospitalization dated January 1996, a report from a VA 
hospitalization dated July to August 1996, a private 
psychological report dated September 1996 and VA outpatient 
medical treatment records dated August 1997.

The only additional evidence pertaining to the contested 
period consists of records from three private hospitals, 
Easton, Muhlenberg and Palmerton.  Much of this evidence was 
previously of record and, in any event, the private medical 
evidence was received after the RO decision in question.  The 
additional evidence does not show that the veteran filed an 
earlier claim for increase than previously determined.  
However, while the RO denied the veteran's claim on the basis 
that she has not submitted new and material evidence to 
reopen her claim, the Board finds that, in reviewing 
statements submitted by and on behalf of the veteran, the 
claim is essentially whether the RO's 1989 decision contained 
clear and unmistakable error in denying an effective date for 
a 100 percent rating for a service-connected psychiatric 
disorder, prior to May 15, 1987.  The RO did not specifically 
address this question, and the law and regulations pertaining 
to whether a final RO decision is clearly and unmistakably 
erroneous were not provided to the veteran in a statement or 
supplemental statement of the case.  The Board finds that the 
clear and unmistakable error claim is intertwined with the 
claim in appellate status, and that the RO must adjudicate 
the issue of clear and unmistakable error prior to the 
Board's consideration of the issue certified on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the forgoing, this case is REMANDED to the RO for 
the following action:

The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in its February 1989 decision 
denying an effective date for a 100 
percent rating for a service-connected 
psychiatric disorder, prior to May 15, 
1987.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, which includes the law and regulations 
pertaining to whether a final RO decision is clearly and 
unmistakably erroneous.  A reasonable period of time for a 
response should be afforded.
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



